Plaintiff sued in quantum meruit for wages for himself and on seven assigned claims of other workers. Defendant's answer alleged the work was performed under a written contract on a yardage basis by a copartnership consisting of plaintiff and the assignors.
Appellant admitted the written contract but claimed it had been rescinded and ended by respondent's breach, and thereafter an implied contract of hiring on quantum meruit came into existence.
At the conclusion of the testimony given on behalf of both plaintiff and defendant the court directed a verdict in favor of the defendant, which action, through the denial of appellant's motion for a new trial, constitutes the essence of the error assigned.
No reasonable inference can be drawn from the evidence that plaintiff or his assignors, prior to the time they ceased work, considered or acted upon the assumption or conclusion that their written contract had been ended, abrogated *Page 16 
or rescinded and that they were working on a per day wage basis as sued for.
The judgment is affirmed. Costs to respondent.
Wm. E. Lee, C. J., and Budge, Taylor and T. Bailey Lee, JJ., concur.